DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a luminaire comprised of, in part, a light module attached to the electronics module, the light module comprising: a light module housing; at least one alignment channel in the light module housing, wherein the at least one alignment extension is at least partially positioned within the at least one alignment channel; and a light engine comprising at least one light source, wherein the light engine is attached to the light module housing and extends over and covers at least a portion of the at least one alignment channel so as to enclose the portion of the at least one alignment channel. Claims 2-7 are allowed due to their dependency upon claim 1. 
Regarding claim 8, the prior art of record fails to teach or suggest a luminaire comprised of, at least one alignment extension extending outwardly from the electronics housing, wherein the at least one alignment extension comprises a wireway channel extending through the at least one alignment extension and that is fluid communication with the housing chamber; and a light module attached to the electronics module, the light module comprising: a light module housing; at least one alignment channel in the light module housing, wherein the at least one alignment extension is at least partially positioned within the at least one alignment channel; and a light engine comprising at least one light source and at least one wire, wherein the at least one wire extends through the wireway channel. Claims 9-13 are allowed due to their dependency upon claim 8. 
Regarding claim 14, the prior art of record fails to teach or suggest a luminaire comprised of, a light module housing; at least one alignment channel in the light module housing, wherein the at least one alignment extension is at least partially positioned within the at least one alignment channel; an alignment rib on one of the at least one alignment extension or the at least one alignment channel; and an alignment . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875